The offense is the unlawful sale of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of one year.
The purported recognizance set out in the record is defective in failing to state the name of the offense. See Art. 903, C. C. P.
The motion of the State to dismiss the appeal must be sustained, provided, however, that if within fifteen days the motion for rehearing accompanied by a proper recognizance as authorized by Art. 923, C. C. P., is filed the appeal may be reinstated.
The appeal is dismissed.
Dismissed.
                 ON MOTION TO REINSTATE APPEAL.